DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2019/0073521 A1).[claim 1]
Regarding claim 1, Hsu discloses an electronic device (Figures 1 and 2) comprising: a power supply (Paragraphs 0023, 0041; note that a power supply is inherent to provide power to the various components as described); a first sensor configured to acquire first data including information about an external object (Figure 2, Item 11); a second sensor configured to acquire second data including image information about the external object (Figure 2, Item 12); and processing circuitry, wherein the processing circuitry (Figure 2, Item 15) includes: always-on domain processing circuitry configured to determine whether to need to perform face detection or QR code detection based on the first data and to output a first control request signal of requesting a power supply to the second sensor based on a result of the determination (Figure 2, Item 15; Figure 6, S61-S62 and repeating at NO); and not-always-on domain processing circuitry configured to control the power supply in response to the first control request signal such that a power is supplied to the second sensor (Figure 2, Item 15; Figure 6, S63-S65); wherein the always-on domain processing circuitry is further configured to perform the face detection or the QR code detection based on the second data (Figure 2, Item 15; Figure 6, S62).  [claim 2]
Regarding claim 2, Hsu discloses the electronic device of claim 1, wherein the first data include at least one of distance information, illuminance information, thermal information, temperature information, speed information, acceleration information, biometric information, color information, and pressure information about the external object (Figure 6, S62; image includes at least illuminance if not illuminance and color information).[claim 3]
Regarding claim 3, Hsu discloses the electronic device of claim 2, wherein the processing circuitry is configured perform the face detection or the QR code detection through an always-on domain without an input of a user in a standby mode (Figure 6, note no user intervention or input is required).[claim 12]
Regarding claim 12, Hsu discloses the electronic device of claim 1, wherein the power supply includes: first power management circuitry configured to continue to supply a power to the always-on domain processing circuitry (Figure 2, Item 15; Figure 6, S61); and second power management circuitry configured to supply a power to one of the first sensor or the second sensor (Figure 2, Item 15; Figure 6, S63).[claim 13]
Claim 13 is a method claim corresponding to apparatus claim 1.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 1. [claim 19]
Regarding claim 19, see the rejection of claim 1 above and note that Hsu discloses the use of an application processor to implement the claimed system (Paragraph 0026).[claim 20]
Regarding claim 20, see the rejection of claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0073521 A1) in view of Official Notice.[claim 6]
Regarding claim 6, Hsu discloses always-on domain processing circuitry configured to perform face detection using known algorithms, but does not explicitly disclose a neural network model detecting whether data on a face is coincides with data stored in advance.
Official Notice is taken that it is well known in the art that various face detection algorithms exist, such as neural network models or deep-learning models which detect faces based on stored data.  Therefore, it would have been obvious to use a neural network model as the face detection algorithm of the always-on domain processing circuitry since such an algorithm is a type of known algorithm for detecting faces.[claim 7]
Regarding claim 7, Hsu discloses wherein, when it is determined that the data on the detected face or the detected QR code coincide with the data stored in advance, the always- on domain processing circuitry is configured to output a second control request signal of requesting entering an operation mode and wherein the not-always-on domain processing circuitry is configured to control the power supply in response to the second control request signal such that a power is supplied to a not-always-on domain (Figure 6, Yes branch at S62 leading to turning on the second sensor at S63; note that a signal of some kind must be output to instruct the power supply system to turn on the second sensor).[claim 8]
Regarding claim 8, see the rejection of claim 6 above and note that it would have been obvious to use a deep-learning algorithm for the reasons described.  Additionally note that since Hsu discloses filtering out ineligible objects, the face detection of S64 and S65 may be considered to have higher accuracy than that of S62).[claim 9]
Regarding claim 9, Hsu discloses wherein, when it is determined that the data on the detected face or the detected QR code do not coincide with the data stored in advance, the always-on domain processing circuitry is configured to output a third control request signal of requesting a change of the second sensor to a standby state and wherein the not-always-on domain processing circuitry is configured to control the power supply in response to the third control request signal such that an amount of power to be supplied to the second sensor decreases (Figure 6, NO branch at S62 returns to S61 only turning on the first sensor; note that a signal of some kind must be output to instruct the power supply system to turn on only the first sensor).[claim 10]
Regarding claim 10, Hsu discloses wherein the always-on domain processing circuitry further includes controller circuitry configured to control the always-on domain processing circuitry (Figure 6; Figure 2, Item 15; note that the processor controls the turning on of the second camera and detection of the face according to steps S61 and S62, therefore it may be considered to have controller circuitry which controls the always-on domain processing circuitry; note that the claim as written does not define the particular type of controller or the particular control tasks which it performs).[claim 11]
Regarding claim 11, Hsu discloses that the processing circuit further includes a memory (Figure 2, Item 17), but does not explicitly disclose a static random access memory (SRAM).  Official Notice is taken that it is well known in the art to use SRAM type memories since such memory is faster than typical DRAM, thereby allowing for information such as information from the first or second sensors to be stored and retrieved quickly.
Therefore, it would have been obvious to a SRAM as the memory of Hsu so that information may be stored and retrieved quickly from the memory.  [claims 15-18]
Claims 15-18 are method claims corresponding to apparatus claims 6-9.  Therefore, claims 15-18 are analyzed and rejected as previously discussed with respect to claims 6-9.
Allowable Subject Matter
Claims 4, 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 4 and 14]
Regarding claims 4 and 14, the prior art does not teach or reasonably suggest performing first and second determinations based on a reliability having a reference value or less by the always-on domain processing circuitry as claimed.[claim 5]
Regarding claim 5, the prior art does not teach or reasonably suggest not-always-on domain processing circuitry which is configured to control the power supply of the always-on domain by making an operating voltage and operating frequency smaller in a standby state as claimed.  While Hsu discloses always-on domain processing circuitry which controls power of the non-always-on domain processing circuitry (Figure 6), the opposite case as claimed is not taught or suggested by Hsu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698